 

AO i06 (Rev. 073/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT
Eastem Dis::ilctd:)ef Wisconsin

In the Matter of the Search of:

One 2015 Chevrolet Silverado Pick-Up Truck, black in color, §
bearing Michigan license plates of CMG5797, VIN # )
1GCVKREC2FZ199662, located at 4725 W. Electric )
)
)

CaseNo. H.a" X?L'!M(NXB

Avenue, West Milwaukee, WI (DEA), listing to Gordon
Floyd Gould, 318 N. 4 Street, Manistique, MI 49854-1029.

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the govemment, request a search warrant and state under penalty of
perjury that I have reason to believe that on the following person or property:

See Attachment A

located in the Eastem District of Wisconsin, there is now concealed:

See Attachment B

The basis for the search under Fed. R. Crim P. 4l(c) is:
E evidence of a crime;
E contraband, fruits of crime, or other items illegally possessed;
E property designed for use, intended for use, or used in committing a crime;
E a person to be arrested or a person who is unlawfully restrained.

The search is related to violations of: 21 U.S.C. §§ 84l(a)(l) and 84l(b)(l)(C) - possession with intent to distribute marijuana

The application is based on these facts: See attached affidavit.

E Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

M 7 ,
leic tfsignature

Special Agent Luke Hepp
Printed Name and Title

 

    

Sworn to before me and signed in my presence:

Date:@m,;r¢¢// /3-’, 9'0{(;

 

M
/ (, U.%gé’ssigna e

City and State: Milwaukee Wisconsin Hon. Nancy Joseph , U.S. Ma,qistrate Judoe
PrintedName and Title

 

 

 

AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

I. AGENT EXPERTISE AND KNOWLEDGE

I, Luke Hepp, being first duly sworn, depose and state as follows:

1. I am a Special Agent with the Wisconsin Department of ]ustice, Division of
Criminal lnvestigation (hereinafter ”DCI”), and have been a sworn law enforcement
officer for more than nine years I am currently assigned to the Wisconsin High lntensity
Drug Trafficking Areas (hereinafter ”HIDTA”) Heroin Initiative. I am currently
deputized as a federal task force agent with the United States Department of ]ustice, Drug
Enforcement Administration (hereinafter ”DEA”). As such, I am an investigative or law
enforcement officer of the United States within the meaning of Section 2510(7) of Title 18,
United States code, in that I am empowered by law to conduct investigations of and to
make arrests for federal felony offenses

2. ln connection with my official DCI and DEA duties, I investigate criminal violations
of the Federal Controlled Substance laws, including, but not limited to Title 18, United
States Code, Sections 1956, and 1957, Title 21, United States Code, Sections 841, 843, 846,
848, 952 and 963. I have been involved with various electronic surveillance methods, the
debriefing of defendants, informants and witnesses as well as others who have
knowledge of the distribution, transportation, storage and importation of controlled
substances I have participated in the execution of multiple federal search warrants

3. This affidavit is submitted in support of an application for a Search warrant
regarding violations of federal law, including violations of Title 21, U.S.C. Sections

841(a)(1), Distribution of, and Possession with Intent to Distribute, Controlled

 

Substances; Use of and Communications Facilities to Facilitate Controlled Substance

Felonies; and, Title 18, U.S.C. Section 1952, lnterstate Travel to in Aid of Racketeering

Enterprises, and Title 18, U.S.C. Section 2. I am familiar With the following:

a.

I have utilized informants to investigate drug trafficking Through informant
interviews, and extensive debriefings of individuals involved in drug
trafficking, I have learned about the manner in Which individuals and
organizations distribute controlled substances in Wisconsin and throughout
the United States;

I have also relied upon informants to obtain controlled substances from
dealers, and have made undercover purchases of controlled substances;

I have experience conducting street surveillance of individuals engaged in
drug trafficking I have participated in the execution of numerous search
Warrants Where controlled substances, drug paraphernalia, and drug
trafficking records Were seized;

I am familiar With the appearance and street names of various drugs,
including marijuana, heroin, cocaine, cocaine base (unless otherwise noted, all
references to crack cocaine in this affidavit is cocaine base in the form of crack
cocaine), ecstasy, and methamphetamine I am familiar with the methods
used by drug dealers to package and prepare controlled substances for sale. I
know the street values of different quantities of the various controlled
substances;

I am familiar with the language utilized over the telephone to discuss drug
trafficking, and know that the language is often limited, guarded, and coded;

I know that drug traffickers often use electronic equipment, Wireless and
land-line telephones, and pagers to conduct drug trafficking operations;

I know that drug traffickers commonly have in their possession, and at their
residences and other locations Where they exercise dominion and control,
firearms ammunition, and records or receipts pertaining to such;

I have been assigned to court-authorized Wiretaps and have been trained to
operate the equipment utilized to conduct such operations;

i. I know that drug traffickers often put their telephones in nominee names in
order to distance themselves from telephones that are utilized to facilitate
drug trafficking,' and

j. I know that drug traffickers often use drug proceeds to purchase assets such
as vehicles, property, and jewelry. I also know that drug traffickers often use
nominees to purchase and / or title these assets in order to avoid scrutiny from
law enforcement officials

4. The statements in this affidavit are based on my personal knowledge, and on
information I have received from other law enforcement personnel and from persons
With knowledge regarding relevant facts Because this affidavit is being submitted for
the limited purpose of securing a criminal complaint and arrest Warrant, I have not
included each and every fact known to me concerning this investigation 'I have set forth
only those facts that I believe are necessary to establish probable cause to believe that
evidence of violations set forth above occurred, and that probable cause exits to believe
that the property described in Attachment A, incorporated herein by reference, contain
the items that are described in Attachment B.

II. INDENTIFICATION OF PROPERTY TO BE SEARCHED

The property to be searched is:

One 2015 Chevrolet Silverado Pick-Up Truck, black in color, bearing

Michigan license plate CMG5797, VIN # 1GCVKREC2FZ199662, located at

4725 W. Electric Avenue, West Milwaukee, WI (DEA), listing to Gordon
Floyd Gould, 318 N. 4 Street, Manistique, MI 49854-1029.

 

 

 

II. PROBABLE CAUSE

A. Confidential Informant Information
5. An individual Was arrested by agents on federal charges of distribution of cocaine,
The individual (hereafter ”CIl”) agreed to cooperate With agents in the investigation of
other narcotics traffickers known to the CI, On August 13, 2013, the CI provided a
statement, which case agents believe to be truthful, as it was against the CI's penal
interest.
6. The CI identified a telephone number as the number for a marijuana trafficker
known to the CI as ”Gordy” or ”Sluggo.” The CI related that ”Gordy” lives in
Manistique, Michigan and is a large-scale marijuana dealer.
7. Telephone records obtained from Verizon for the target telephone revealed the
subscriber as Gordon GOULD of 318 N. 4th St, Manistique, Michigan.
8. Case agents showed a Michigan Department of Transportation photograph of

Gordon GOULD, White male With a date of birth of ]uly 6, 1961 to the CI, and the CI

 

1 1 Case agents believe the information provided by the CI to be truthful and reliable. The CI has made
statements against the CI's penal interest The CI has been providing reliable information to law
enforcement since ]une 2013. Specifically, the CI conducted multiple controlled purchases of heroin and
marijuana from individuals The CI's information has led to the issuance of several search warrants in the
Milwaukee, Wisconsin area. The CI has conducted several consensually-recorded conversations with drug
dealers, both in person and on the telephone. The CI's information has been corroborated by other
confidential sources, information obtained from various public databases, physical surveillance, and
through controlled drug purchases and consensually-recorded conversations and phone calls The CI's
information has never been found to be false or misleading The CI has convictions for Conspiracy to
Distribute Cocaine, Possession of a Controlled Substance, and Operating While lntoxicated. The CI is
cooperating with law enforcement seeking consideration in regard to a pending federal drug case to which
the CI has pleaded guilty. The CI has not received monetary compensation in return for this information
and assistance. For these reasons, I consider the CI to be reliable.

 

 

positively identified the person depicted in the photograph as the person known to the

CI as ”Sluggo” or ”Gordy."
9. The CI has had conversations With GOULD during Which time GOULD admitted
to having five or six different marijuana ”groWs” concealed in forested areas of upper
Michigan. GOULD plants the ”grows" in several different locations in an attempt to
conceal the ”grows” from law enforcement and in the event law enforcement Were to
discover one of the ”g'rows," GOULD Would still have the remaining ”g'rows" to harvest.
10. The CI has purchased multiple pound quantities of marijuana from GOULD for
more than a three year period on a regular basis With a total amount estimated to be over
500 pounds
11. The CI related that GOULD routinely travels from Manistique, Michigan to the
Milwaukee area to deliver pound quantities of marijuana to different customers
12. rIhe CI related that GOULD routinely charges $2,000 to $2,200 per pound for the
marijuana.

B. Controlled Purchases of Narcotics and Consensual Phone Calls
13. On Tuesday, August 13, 2013, at approximately 11:43 a.m. under the direction
and control of case agents the CI placed a recorded telephone call to GOULD by calling
telephone number (906) 286-3693. GOULD told the CI that GOULD Would ”be down
there” (Milwaukee) next Weel<. rIhe CI asked if GOULD Would be bringing ”cartons of
those cigarettes” (The CI related that ”cartons of cigarettes” is code used between the CI
and GOULD for pound quantities of marijuana). GOULD stated that he ”has them but

the fresh stuff Wouldn’t be ready for another month.” Later in the conversation,

 

GOULD related having someone who has a machine that assists in processing the

plants GOULD stated that he Would ”grab one of them and you know What I mean
and see What happens"' The CI related that meant GOULD Would bring one

pound of marijuana and deliver it to the CI, and the CI Would sell the marijuana to
customers and see What the customers say about the quality. The CI related that When
GOULD stated ”the fresh stuff Wouldn’t be ready for another mon ” it meant that

GOULD’s marijuana plants contained in the ”groWs" Would not be ready to harvest for

another month.

14. On Tuesday, August 27, 2013 at approximately 1:00 p.m. case agents interviewed
the CI. The CI stated that the CI had been contacted by GOULD over the telephone on
Monday, August 26th, 2013, and GOULD told the CI that GOULD Would be in
Milwaukee on Thursday (August 29th). On Monday, August 26th, 2013 at 5:27 p.m.
GOULD sent a text message to the CI that read ”cigs r 2 apeice.” The CI related that the
text message Was code meaning a one pound quantity of marijuana Was $2,000.

15. On Tuesday, August 27, 2013 at 1:18 p.m. under the direction and control of case
agents the CI placed a recorded telephone call to GOULD. During the telephone call
GOULD agreed to bring ”one” for the CI and to meet at a location known to the CI and
GOULD from previous drug deals GOULD and the CI agreed to meet on Thursday,
August 29th, 2013 at 10:00 a.m. After the telephone call ended, the CI related that ”one”
referenced by GOULD Was code for one pound of marijuana, and that the location that
the deal Would take place Would be the parking lot of the ”Best Buy” store located at

Interstate 43 and Brown Deer Road.

 

 

 

16. On Thursday, August 29, 2013 at 9:00 a.m. case agents briefed law enforcement

agents on the planned controlled buy for one pound of marijuana that was to take place
at 8755 N. Port Washington Rd, Fox Point, WI.

17. On Thursday, August 29, 2013 at 9:22 a.m. GOULD called the CI and informed the
CI that GOULD would be at the meet spot in 50 minutes This call.was monitored by case
agents and recorded.

18, On Thursday, August 29, 2013 at 9:40 a.m. case agents searched the CI and the CI's
vehicle for contraband, weapons and money. Currency was located on the CI's person,
and temporarily held by case agents No contraband or weapons Were located and case
agents supplied the CI with $2,000 in pre-recorded buy monies

19. On Thursday, August 29, 2013 at 9:43 a.m. case agents activated a covert digital
audio / video recording device and covert audio transmitting device and provided them
to the CI,

20. On Thursday, August 29, 2013 at 9:45 a.m. the CI left the pre-determined meet
location and drove towards 8755 N. Port Washington Rd. The CI Was kept under constant
surveillance At 10:01 a.m. the CI arrived at the north end of the parking lot located at
8755 N. Port Washington Road. The CI subsequently called case agents and informed
them that GOULD had called to the CI to let the CI know that GOULD was parked in the
parking lot in front of ”Best Buy."

21. Case agents observed the CI drive to the parking lot in front of the ”Best Buy”

store, park, and remain in the vehicle.

 

22. At 10:04 a.m. case agents observed GOULD exit a black Pontiac Grand Prix vehicle

bearing a Michigan license plate of CMG-5797 and enter the CI's vehicle. A check With
the Michigan Department of Transportation records revealed that license plate listed to
GOULD at 318 N. 4th Street, Manistique, Michigan.

23. At 10:10 a.m. case agents observed GOULD exit the CI's vehicle, Walk back to
GOULD's vehicle and enter the driver's side of GOULD's vehicle. GOULD then drove
from the area. Case agents Were able to positively identify GOULD based on comparison
to a Michigan Department of Transportation photograph.

24. Case agents kept the CI under constant surveillance and followed the CI to a pre-
determined meet spot. Case agents retrieved the covert audio / video recording device
and audio transmitting device from the CI, Case agents searched the CI for contraband,
Weapons and money With none being found.

25. Case agents searched the CI's vehicle and recovered a brown paper bag from the
floor of the front passenger side. The bag had the markings of ”]ack’s Fresh Market -
Manistique, MI” printed on it. The CI told case agents that this Was the bag that contained
the marijuana that GOULD brought into the CI's vehicle. The CI told case agents that
GOULD left the bag on the floor and the CI subsequently gave GOULD the $2,000 in buy
money in exchange for the marijuana.

26. Case agents examined the paper bag and found that it contained a White plastic
garbage bag Inside of the White garbage bag Were two plastic zip lock bags Each zip

lock bag contained a greenish plant-like material believed to be marijuana.

 

 

27. Case agents performed a field test on the suspected marijuana the CI purchased

from GOULD, and received a positive reading for the presence of Tetrahydrocannabinol
(THC), the active ingredient in marijuana. Case agents Weighed the marijuana and found
the total Weight to be 468 grams With packaging

28. A criminal history check of GOULD revealed a November 21, 1986 conviction for
”Marijuana, Sell” from Lansing, Michigan Where GOULD Was sentenced to confinement
for 2 to 6 years In addition, GOULD Was convicted on ]anuary 24, 1999 in Federal Court
for Conspiracy to Manufacture Marijuana, and Was later sentenced to five years in prison.
29, On August 9, 2016 at approximately 12:48 p.m. the 'CI placed a recorded and
monitored telephone call to GOULD at (906) 286-3693. During this conversation, some
of Which took place in coded language, GOULD advised if the CI Wanted to purchase
two pounds of marijuana, each pound Would cost $2,800 per pound. GOULD and the CI
agreed to meet on Thursday August 11, 2016 at approximately 10:00 a.m. at a McDonald's
restaurant The CI believed this McDonald's to be the McDonald's restaurant at 8739 N.
Port Washington Road, Fox Point, WI. GOULD advised he Would call the CI the
following day, August 10, 2016, to confirm the meeting

30. On August 10, 2016 at approximately 1:39 p.m. the CI placed another recorded and
monitored telephone call to GOULD at (906) 286-3693. During this conversation, some
of Which took place in coded language, the CI informed GOULD that the CI Wanted to
purchase two pounds of marijuana the following day, August 11, 2016. GOULD told the
CI to be sure the CI got there (McDonald’s) by 10:00 a.m. because GOULD had to be home

by 4:00 p.m. to ”sign papers" for GOULD’s daughter’s house closing GOULD and the

 

CI also confirmed to meet at the McDonald's restaurant near Best Buy. Based upon

previous meetings, the CI and case agents understood this to be the_ McDonald's located
at 8739 N. Port Washington Road in Fox Point, WI. GOULD instructed the CI to meet
there by 9:00 a.m. GOULD advised the CI that it takes GOULD ”like five and a half
hours” to drive to that McDonald's GOULD reiterated to the CI that GOULD would be
there at 9:00 a.m.

31. On Thursday, August 11, 2016 at 8:04 a.m. the CI called case agents to inform the
case agents that GOULD had called the CI on August 11, 2016 at 7:41 a.m., 7:51 a.m.,
and 8:01 a.m. and that the CI did not answer any of the calls GOULD had also sent a
text message to the CI at 7:42 a.m. that read, ”One hour away.” The CI replied with a
text message that read, ”I’ll be there by 9.” GOULD then replied with a text message
that read ”HuRry” and ”Iam there.” The CI replied, ”On my way what u in” and
GOULD replied With a text message that read, ”black truck.” The CI subsequently sent
”screen shots” of the text messages to case agents

32. Case agents were aware GOULD owned a 2015 black Chevrolet Silverado
bearing Michigan registration CMG5797, Case agents located this vehicle at the Open
Pantry Food Mart, 501 W. Brown Deer Road and observed GOULD standing outside of
it. At approximately 8:25 a.m. case agents took GOULD into custody without incident
pursuant to federal indictment.

33. As case agents opened the front driver's side door to move the vehicle from the
gas pumps a strong odor of fresh marijuana was detected emanating from the interior

of the vehicle, Case agents transported the vehicle to the Milwaukee District Office of

 

 

the Drug Enforcement Administration and secured it. Case agents also observed a

black cellular telephone in the vehicle’s center console cup holder.
III. CONCLUSION

Based on the forgoing, I believe there is probable cause to believe that Gordon
GOULD has committed violations of federal law, including Title 21, United States Code,
Sections 841, 843; and, Title 18, United States Code, Sections 1952 and 2. I further believe
that there is probable cause to believe that located at and in the property described in
Attachment A, there is evidence of drug trafficking, fruits and instrumentalities of drug

trafficking, all of Which is detailed more specifically in Attachment B, Items to be seized.

 

 

ATTACI-[MENT A

The property to be searched is:

One 2015 Chevrolet Silverado Pick-Up Truck, black in color, bearing
Michigan license plates of CMG5797, VIN # 1GCVKREC2FZ199662, located
at 4725 W. Electric Avenue, West Milwaukee, WI (DEA), listing to Gordon
Floyd Gould, 318 N. 4 Street, Manistique, MI 49854-1029.

 

 

ATTACHMENT B

Items»_To Be Seized

Marijuana, controlled substances and paraphernalia associated With the
manufacture and distribution of controlled substances including but not limited
to materials and items used for packaging processing weighing and distributing
controlled substances

Duffel, canvas bags suitcases safes or other containers to hold or transport
controlled substances and drug trafficking related items and proceeds

Proceeds of drug trafficking activities such as United States currency, precious
metals financial instruments and jewelry, and documents and deeds reflecting
the purchase or lease of real estate, vehicles precious metals jewelry or other items
obtained With the proceeds from drug trafficking activities

Firearms ammunition, magazines gun boxes firearm purchase records or
receipts and other paraphernalia associated With firearms

Bank account records loan documents wire transfer records money order
receipts postal express mail envelopes bank statements safe deposit box keys and
records money containers financial records and notes showing payment, receipt,
concealment, transfer, or movement of money generated from the sale of
controlled substances or financial transactions related to the trafficking of
controlled substances

Drug or money ledgers drug distribution or customer lists drug supplier lists
correspondence, notations logs receipts joumals books records and other
documents noting the price, quantity, and / or times When controlled substances
Were obtained, transferred, sold, distributed, and / or concealed.

Personal telephone books address books telephone bills photographs letters
cables telegrams facsimiles personal notes receipts documents and other items

or lists reflecting names addresses purchases telephone numbers addresses and

 

 

10,

11.

12.

 

communications regarding illegal activities among and between members and

associates involved in drug trafficking activities

Records of off-site storage locations including but not limited to safe deposit box
keys and records and records and receipts and rental agreements for storage
facilities

Cellular telephones Smart'phones pagers text messaging systems and other
communication devices and any and all records associated with such

communications services used to commit drug trafficking offenses

.Records items and documents reflecting travel for the purpose of participating in

drug trafficking activities such as passports airline tickets bus tickets vehicle
rental receipts credit card receipts taxi cab receipts hotel and restaurant receipts
canceled checks maps and records of long distance calls reflecting travel.

lndicia of occupancy, residency or ownership of the premises and things described
in the warrant, including utility bills telephone bills loan payment receipts rent
receipts trust deeds lease or rental agreements addressed envelopes escrow
documents and keys

Photographs, videotapes or other depictions of assets firearms coconspirators or

controlled substances

